          Case 1:16-cv-06287-KPF Document 110 Filed 05/06/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
DOMINGO CASTILLO MARCELINO,
individually and on behalf of others
similarly situated,
                                                                   16 Civ. 06287 (KPF)

                          Plaintiff,

        --against--

374 FOOD INC., HAYIM TSADOK and
TIRAN TSADOK,

                           Defendants.
-------------------------------------------------------X

                              MOTION TO DISQUALIFY YOLANDA RIVERO
                                  FROM REPRESENTING PLAINTIFF

        Whereas Yolanda Rivero, an associate at Michael Faillace & Associates, P.C., filed a

notice appearing on behalf of Plaintiff (Dkt. #109), Defendants respectfully move to disqualify

Ms. Rivero from representing Plaintiff. Michael Faillace previously moved to withdraw from

representing Plaintiff (Dkt. #104), which this Court granted (Dkt. #106). Given that Mr. Faillace

does not represent Plaintiff, an associate at his firm and under his direction and supervision,

should not be able to represent Plaintiff.



Date: May 6, 2019

                                                                            /s/ Brian Lehman
                                                                                 Brian Lehman
                                                                              Lehman LG LLC
                                                                          244 Fifth Ave., B258
                                                                    New York, New York 10001
                                                                        Counsel for Defendants

All Counsel of Record
Served by CM/ECF
